Title: To George Washington from Henry Laurens, 31 August 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 31st Augt [1778]
          
          Yesterday I had the honor of writing to Your Excellency by Captain Josiah Stoddard who
            was so obliging as to take upon him the safe conduct of 500 Guineas to be lodged in Your
            Excellencys’ hands for public service.
          Be pleas’d Sir to receive here inclosed an Act of Congress of the present date for
            engaging in Confederal Service for three Years or during the War such of the drafts of
            the Militia as are at present incorporated in the Battalions of the respective
              States.
          If twenty dollars bounty shall be found insufficient to accomplish the purpose intended
            by the Act Your Excellency will be pleas’d to signify to Congress what sum will in Your
            Excellencys’ opinion be necessary. I have the honor to be &c.
        